DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 6,646,029).
Regarding claims 10-11, Lin teaches a vulcanized rubber composition for use in a tire which includes the following components: a rubber component (Abstract), a silica (col. 4, lines 45-50), a compound with the following structure which reads on formula (I)

    PNG
    media_image1.png
    110
    149
    media_image1.png
    Greyscale
(col. 2)
and a vulcanization accelerator (col. 4, lines 10-20).  It is noted that the other limitations which are not related to the components in the composition are considered product-by-process limitations and do not carry much patentable weight.
While not explicitly exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use the teachings of Lin to arrive at the presently claimed invention.  It would have been nothing more than using known components in a typical manner to arrive at a predictable result.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claims 12-15, Lin teaches a method for improving the hardness (see Table 3) (and, therefore, the abrasion resistance) of a vulcanized rubber composition containing silica, comprising kneading a rubber composition (Abstract and examples), a vulcanization accelerator (col. 4, lines 10-20), silica (col. 4, lines 45-50) and a compound represented by the formula (I) 

    PNG
    media_image1.png
    110
    149
    media_image1.png
    Greyscale
(col. 2).

While not explicitly exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use the teachings of Lin to arrive at the presently claimed invention.  It would have been nothing more than using known components in a typical manner to arrive at a predictable result.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).

 Allowable Subject Matter
Claims 1-9 are allowed.  The claims are drawn to a method of producing a rubber composition comprising a first step of kneading a rubber component, silica and a compound represented by the formula (I) and a second step of kneading the kneaded composition with a vulcanization accelerator.  The closest prior art, Hayashi et al (JP 2010-18716, please refer to machine translation for mapping) and Lin et al (WO 01/70870), fail to teach this method.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-15 regarding Hayashi and Hochi are considered moot due to the new grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764